DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 06/06/2022. Claims 34-35 are now canceled, and claims 25-26,  33, 36-38, 40, and 43-44 are amended. Currently, claims 25-33 and 36-44 are pending and are being examined
Specification
The abstract of the disclosure is objected to because it is recommended to be amended from “A primary packaging for a liquid is presented including an at least partially” to –“A primary packaging for a liquid including an at least partially- in line 1 for the purpose of conciseness.
Claim Objections
Claims 43-44 are objected to because of the following informalities:  
In claim 43, “the at least one connector channel” should read -the connector channel-
In claim 44, “which has a slot the has a diameter” should read -which has a slot that has a diameter-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38 and 41 are dependent on now canceled claim 34, making it unclear as to what dependent claims 38 and 41 are dependent on. For the purpose of examination, dependent claims 38 and 41 will be treated as being dependent on claim 25.
Claims 39-40 are rejected by virtue of being dependent on claim 38.
Claim 38 recites the limitation “wherein the septum is formed as a layer on a surface of a plug, such that the septum, formed as the layer, faces toward the interior space of the partially collapsible container when the plug is inserted as intended.
However, independent claim 25 now recites “a septum that is integrally formed as part of the connector channel”. A septum cannot simultaneously be integrally formed as part of the connector channel, and also formed as a layer on a surface of a separate plug that is then inserted into the connector. 
For the purpose of examination, claim 38 will be interpreted as -The primary packaging according to claim 25, further comprising a second septum, wherein the second septum is formed as a layer on a surface of a plug, such that the septum, formed as the layer, faces toward the interior space of the partially collapsible container when the plug is inserted as intended.-  (see fig. 3 of application, septum 10 and separate plug 13 on connector element 3).
Claims 39-40 are subsequently rejected by virtue of being dependent on claim 38. For the purpose of examination, the limitation of claim 39 ,”wherein the septum is of cup-shaped form” will be interpreted as -wherein the second septum is of cup-shaped form”, and the limitation of claim 40 “wherein the septum, when inserted as intended” will be interpreted as “wherein the second septum, when inserted as intended”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-30,  33, 36, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20110135223) in view of Herbet (US 20030075469).
Regarding claim 25, Suzuki discloses a primary packaging for a liquid (abstract) comprising:
a partially collapsible container 1 (fig. 1, container 1), and
a connector element 2 for connection of the primary packaging to a withdrawal device (fig. 2, discharge port 2)
wherein the connector element 2 has a connector channel 23 which is in fluid communication with an interior space of the container (fig. 2, channel 23)
wherein the partially collapsible container is composed at least partially of a foil (paragraph 0044, “obtained by welding a periphery of a film”) which is constructed from a first layer (fig. 1, sealants 111, 121) which, during intended used of the primary packaging, comes into direct contact with the liquid (fig. 1, sealants 111 and 121 on the inside of the bag, coming into contact with medicine, see paragraph 0010, “Incidentally, it has been accepted from the standpoint of component absorptivity that soft bags making use of these multilayered films are beneficial when using a COP resin layer as an innermost layer.), [NOTE: As the film disclosed in Suzuki and the foil in the applicant’s specification are both made of cyclic olefin polymer, the film disclosed in Suzuki is interpreted as a foil],
wherein both the first layer and the connector element are composed of a plastic material comprising a cyclic olefin polymer (paragraph 0022, “A multilayered liquid container, which is made of a multilayered film wherein a sealant of a resin including a cycloolefin resin as a main component is laminated on one side thereof”, paragraph 0087, “The COP resins used in the present invention as the sealants 111, 121… include, for example, polymers of a variety of cycloolefin monomers, copolymers of cycloolefin monomers… such as ethylene”, paragraph 0101, “60% (by weight) of COP resin Zeonor…. Were blended to provide a resin for an innermost layer 21 of a discharge port 2”).
Suzuki fails to teach wherein the connector channel is closed by a septum that is integrally formed as part of the connector channel such that the septum and connector element comprise a single component piece.
However, Herbert teaches a container with a withdrawal and injection system (abstract) wherein a channel 10 is closed by a septum 12 (fig. 1, channel 10 closed by plastic membrane 12) that is integrally formed as part of the connector channel 10 such that the septum and the connector element 2 comprise a single component piece (fig. 1, channel 10 closed by plastic membrane, also see paragraph 0038, “pierceable plastic membrane 11, 12, which is integral with the base part 2”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector channel disclosed in Suzuki to be closed by a septum that is integrally formed as part of the connector channel such that the septum and connector element comprise a single component piece, as taught by Herbert, for the purpose of providing a suitable means of sealing a passageway that can be accessed, thereby keeping the channel sterile (see Herbert, paragraph 0038, “The channels 9, 10 are closed in a sterile manner by a pierceable plastic membrane 11, 12, which is integral with the base part 2.”).
Regarding claim 26, Suzuki discloses wherein a fraction of the cyclic olefin polymer in the connector element amounts to at least 60 wt% (paragraph 0101, “60% (by weight) of COP resin Zeonor…. Were blended to provide a resin for an innermost layer 21 of a discharge port 2), and wherein the first layer has a fraction of cyclic olefin polymer amounting to at least 60% (paragraph 100, “thick sealants 111, 121, made of a blend of 70% (by weight) COP resin Zeonor). 
Regarding claim 27, Suzuki discloses wherein the first layer and the connector element are composed of two different plastic materials, each comprising a cyclic olefin polymer (see paragraphs 0100 and 0101, sealant is made of 70% COP resin Zeonor, 30% COP resin Zeonex, while inner layer of discharge port is 60% COP resin Zeonor, 40% COP resin Zeonex).
Regarding claims 28-29, Suzuki discloses wherein the at least one cyclic olefin polymer is selected from a cyclic olefin copolymer (paragraph 0087, “The COP resins used in the present invention as the sealants 111, 121… include, for example, polymers of a variety of cycloolefin monomers, copolymers of cycloolefin monomers… such as ethylene), wherein the at least one cyclic olefin polymer is producible from norbornene (paragraph 0088, “the cycloolefin monomers polymerized to provide COP resins… include, for example: bicyclic cycloolefins such as norbornene”).
Regarding claim 30, Suzuki discloses wherein the foil is constructed from at least one further second layer (fig. 2, outermost layer 112, 122)
Regarding claim 33, Suzuki discloses wherein at least one adhesion promoter layer is arranged between the first layer and the at least one further second layer (paragraph 0100, “thick outermost layers 112, 122 made of a PP elastomer… 30 um thick adhesive resin layers, not shown… 60 um thick sealants 111, 121…).
Regarding claim 36, Suzuki, as modified by Herbert, disclose wherein a seal element 13 is arranged on the septum (see Herbert, paragraph 0038, “To permanently close off the injection piece, a pierceable septum 13 is also inserted into the channel 10 above the membrane 12.”).
Regarding claim 37, Suzuki fails to teach wherein the connector element has at least one additional filling channel which is in fluidic communication with the interior space of the container
However, Herbert teaches a flexible bag (abstract) wherein the connector element 7 has at least one additional filling channel 10 which is in fluidic communication with the interior space of the container (fig. 1, injection opening 10, withdrawal opening 9, paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector disclosed in Suzuki by adding an additional filling channel, as taught by Herbert, for the purpose of providing a suitable means to fill and remove fluids producible in large batches with the smallest possible number of parts (see Herbert, paragraph 0007).
Regarding claim 41, Suzuki, as modified by Herbert, disclose a septum (taught by Herbert), but fails to teach wherein the septum is composed of a plastics material comprising a cyclic olefin polymer.
However, the connector disclosed in Suzuki is composed of a plastics material comprising a cyclic olefin polymer (paragraph 101), and the septum disclosed in Herbert is  integrally formed with the connector (see Herbert, paragraph 0038, “pierceable plastic membrane 11, 12, which is integral with the base part 2”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the septum of Suzuki/Herbert, to be composed of a plastics material comprising a cyclic olefin polymer, for the purpose of providing a suitable material for the septum that is highly chemical resistant, thereby reducing wear on the septum.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert, and in further view of Yokokoji (US 4212299 A).
Regarding claims 31-32, Suzuki fails to teach wherein the at least one further second layer is composed of a plastics material comprising a fluoropolymer, and wherein the fluoropolymer is polytetrafluoroethylene.
However, Yokokoji teaches a container bag (abstract) wherein the outer layer comprises a fluoropolymer, wherein the fluoropolymer is polytetrafluoroethylene (col. 1, lines 14-20, “The container bag is made of an inner layer of ethylene-tetrafluoroethylene copolymer and an outer layer made of a resin selected from the group consisting of polyethylene naphthalate, cross-linked polyethylene, perfluoroalkoxy resin, polytetrafluoroethylene”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second layer disclosed in Suzuki by having it comprise a fluoropolymer such as polytetrafluoroethylene, as taught by Yokokoji, for the purpose of providing a suitable material with high thermal resistance (see Yokokoji, col. 3, lines 9-17, “Since it is handled in a quite low temperature of -196 degree C in liquid nitrogen, the container bag should not become brittle without suffering any damage… the polymer materials which meet with these requirements are almost restricted to fluorine resins…)
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert, and in further view of Young (US 20050059951 A1).
Regarding claim 38, Suzuki fails to teach a second septum, wherein said second septum is formed as a layer on a surface of a plug, such that the septum, formed as a layer, faces toward the interior space of the container when the plug is inserted as intended.
However, Herbert teaches a second septum 11 (fig. 1, pierceable membrane 11, paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Suzuki by adding a second septum, as taught by Herbert, for the purpose of providing a suitable means of sealing a second channel for withdrawal of fluid (see Herbert, fig. 1, channel 9 of withdrawal piece 3 sealed with membrane 11, paragraph 0038, “channels 9, 10 are closed in a sterile manner by a pierceable plastic membrane 11,12”, also see paragraph 0039), thereby keeping the channel sterile and providing an improved means of providing both withdrawal and injection for medical solutions (see Herbert, paragraph 0007).
Moreover, Young teaches a container and a port for removal of fluids (abstract, paragraph 0073, “container port 164 transforms into a set or drain port”) wherein a septum 92 is formed as a layer on a surface of a plug 168, such that the septum, formed as a layer, faces toward the interior space of the container when the plug is inserted as intended (fig. 18, seal sleeve 168 with puncturable seal 92 within container port 164, paragraphs 0072-0073, “the container port 164 transforms into a set or drain port useable with a standard spike assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second septum of Suzuki, as modified by Herbert, to be formed as a layer on a surface of a plug, as taught by Young, for the purpose of providing a suitable means of accommodating a standard spike assembly (see Young, paragraph 0073, “the seal sleeve 168, the nozzle, and the flange 37 are dimensioned to accept or accommodate a standard spike assembly”), thereby assisting in withdrawal of fluid.
Regarding claim 39, Suzuki, as modified by Herbert and Young, disclose wherein the second septum is of cup-shaped form, and a hollow cylindrical interior of the cup-shaped septum forms a receptacle for a seal element (see Young, see annotated fig. 18 below).

    PNG
    media_image1.png
    676
    650
    media_image1.png
    Greyscale

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert and Young, and in further view of Larkin (US 4548606 A).
Regarding claim 40, Suzuki, as modified by Herbert and Young, fails to teach wherein the second septum, when inserted as intended, has, on a longitudinal side averted from the interior space of the container, an undercut into which the seal element, introduced into the hollow cylinder interior, is engaged by detent action.
However, Larkin teaches a container (abstract) wherein a cylindrical body 53, when inserted as intended, has, on a longitudinal side averted from the interior space of the container, an undercut 61 into which the seal element 60, introduced into the hollow cylinder interior 58, in engaged by detent action (fig. 3, reseal plug 60 engaging with undercut 61 via detent action, see col. 3, lines 5-21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the septum disclosed in Suzuki, as modified by Herbert and Young, to include an undercut into which the seal element, introduced into the hollow cylinder interior, is engaged by detent action, as suggested by Larkin, for the purpose of providing a suitable means of securing the seal inside the cylindrical body (see Larkin, col. 3, lines 5-21), thereby ensuring that the seal remains in place.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view Herbert, and in further view of Pham (US 20150018788 A1) and Young
Regarding claim 42, Suzuki fails to teach wherein the first layer of the foil is formed from a first plastic comprising cyclic olefin polymer and a cyclic olefin elastomer, the connector element is formed from a second plastic comprising cyclic olefin polymer and a cyclic olefin elastomer, and a relative fraction of the cyclic olefin polymer in the first plastic is lower, and a relative fraction of the cyclic olefin elastomer is higher, than in the second plastic.
However, Pham teaches that the use of elastomeric cyclic olefin copolymers is known in the art (paragraph 0037, “And, in particular embodiments, an elastomeric COC [cyclic olefin copolymer] is used”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plastics containing cyclic olefin polymer disclosed in Suzuki to comprise of cyclic olefin copolymer and a cyclic olefin elastomer, as taught by Pham, for the purpose of providing a suitable material that has a high yield strain and a low Young’s modulus (see Pham, paragraph 0037).
Suzuki, as modified by Pham, fails to teach wherein a relative fraction of cyclic olefin polymer in the first plastic is lower, and a relative fraction of cyclic olefin elastomer is higher, than in the second plastic.
However, Young teaches wherein the connector is formed as a mixture of a thermoplastic elastomer and a non-elastomer plastic of a variety of ratios (paragraph 0037 “In one exemplary embodiment, the container port 12 is integrally molded from a blend of polypropylene-ethylene random copolymer and styrene ethylene-butylene styrene thermoplastic elastomer (SEBS) in a wt-wt ratio of about 95:5 to about 30:70.”), and wherein the inner layer of the flexible bag is made of a similar composition as the connector (paragraph 0038, “As disclosed in U.S. Pat. No. 4,803,102, which has previously been incorporated, the composition of the inner layer 56 comprises a polypropylene-polyethylene copolymer and SEBS, similar to the composition of the container ports 12, 14.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first layer to have a lower relative fraction of cyclic olefin polymer and a higher relative fraction of cyclic olefin elastomer compared to the connector, as suggested by Young, for the purpose of providing suitable properties for the collapsible bag to be more elastic, since changing the ratios of non-elastomer to elastomer within a composition is considered part of routine optimization, and as such it would have been obvious to try a combination wherein the flexible bag has a higher ratio of elastomer to non-elastomer, and a lower ratio of non-elastomer to elastomer, than the port.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert, and in further view of Young and Donnan (US 4596573).
Regarding claim 43, Suzuki discloses wherein the at least one connector channel 23 formed on the connector element 2, is in a direction of a mouth attachment (fig. 2, channel 23 within the area where the port 2 is attached to the mouth of the bag), but fails to teach wherein the connector channel is formed as a narrowing pipe, and said at least one pipe forms a sealing lip in a direction of the interior space of the container. 
However, Young teaches wherein the connector channel formed on the connector element (fig. 18, channel where seal sleeve 168 resides) is in a direction of a mouth attachment 44 (fig. 18, attachment flange 44, paragraph 0072, nozzle 166 going in the direction of the attachment flange 44), formed as a pipe (fig. 18, channel is substantially a pipe), and said at least one pipe forms a sealing lip 170 in a direction of the interior space of the container (fig. 18, bottom reduced diameter section leading into attachment flange 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipe disclosed in Suzuki to have a sealing lip, as taught by Young, for the purpose of providing a suitable means to facilitate gripping an object within the pipe (see Young, paragraph 0074, One or two reduced diameter sections 172 at each end of the seal sleeve 168 may be incorporated to facilitate gripping the spike assembly…”).
Suzuki, as modified by Young, fails to teach wherein the pipe, in a direction of a mouth attachment, is formed as a narrowing pipe.
However, Donnan teaches a container (abstract) wherein the pipe 9, in a direction of a mouth attachment 2, is formed as a narrowing pipe (col. 2, lines 63-68, “That part 23 of the bore of the port 9 which is directed into the container is of the smaller diameter than that part 24 of the bore which communicates with passageway 19.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipe of Suzuki/Young to make it taper towards the interior of the bag, as taught by Donnan, for the purpose of providing a shoulder for a plug or membrane to rest on, thereby keeping the seal in place (see Donnan, col. 3, lines 5-8, “As the closure is inserted to its correct position it contacts the shoulder 26 formed where the two parts 23, 24 of the bore meet”.).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert, and in further view of Branderburger (US 20080009783), and as evidenced by Apperson (US 4991267).
Regarding claim 44, Suzuki discloses wherein a top-side 11 and a rear-side foil 12 of the container are, in that part of the container which is adjacent to the connector channel or the filling channel, welded such that a shaft is left free in certain portions between the top-side and the rear-side foil surfaces, which has a slot that has a diameter smaller than a diameter of the interior space (see annotated figure below).

    PNG
    media_image2.png
    420
    457
    media_image2.png
    Greyscale

But fails to teach the method comprising the following steps: - introducing a fluid, via the connector channel or a filling channel, into the primary packaging from a fluid line into the container; - clamping off that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces; - removing the fluid line from the connector channel or from the filling channel; - introducing a plug into the connector channel or the filling channel; and - releasing the clamping-off action.
However, Branderburger teaches the method comprising the following steps: introducing a fluid via the connector channel 1 into the primary packaging from a fluid line into the container (paragraph 0038, “During production, the bag is filled via a filling rod which is inserted into the connecting part 1, 1' of one of the two connectors before the closure part 3, 3' is fitted onto the connecting part.”), clamping off the connector channel (The pinching-off part 4, 4' is then pinched by a suitable pinching device, which for example can comprise two mutually displaceable press elements, so that liquid cannot escape.), removing the fluid line from the connector channel (paragraph 0038, implied as a plug is introduced after the fluid is filled), introducing a plug into the connector channel (paragraph 0038, “The closure part 3 is then pressed onto the connecting part 1 so that both parts are secured with a snap fit. The connector A is closed in this way.), and releasing the clamping-off action (paragraph 0009, “It is important that the pinching-off part is elastically deformable so that is assumes its original shape again after the pinching.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Suzuki by incorporating the method comprising the steps highlights above, as taught by Branderburger, for the purpose of providing a suitable means for the fluid to not escape during the filling process.
Suzuki, as modified by Branderburger, fails to teach the method comprising clamping off that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces, and is silent to wherein the clamping-off action is released after the plug is placed in the connector channel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the pinching region from the connector to that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces, for the purpose of providing a wider grip for the area to be pinched off, as the applicant has placed no criticality on the location of the pinching region (i.e., there would be no difference between pinching the connector and an area adjacent to the connector channel) and as such moving the pinching location from the connector to that region would provide predictable results (as evidenced by Apperson, see fig. 4, clamping using sealing member 12 and locking member 16 at an area adjacent the connector port provides a seal for fluid under the clamp, see col. 3, lines 19-27, “a bag 60 having two film thicknesses has been secured and sealingly divided by the sealing surface 22 and the undercut channel 34).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to release the clamping-off action after the plug is placed, for the purpose of providing a suitable means of keeping the fluid in the container until the plug is placed in order to prevent fluid from leaving (see Branderburger, paragraph 0008), and since the pinching off region is elastically deformable can returns to its original shape after pinching, thereby keeping the cross section of the area intact (see Branderburger, paragraph 0009).
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
In response to the argument with regards to claim 34, “Applicant contends that Suzuki actually teaches away from the currently claimed primary packaging… A septum as claimed in Applicant’s primary packaging is not elastic and/or strong enough to provide a high weld strength or drop strength or support high temperature sterilization. Therefore, combing the teachings of Suzuki with any reference that merely mentions the use of a septum, such as the Herbert reference, is a non-starter because one skilled in the art would not think to use a septum in the Suzuki liquid container”, the examiner respectfully disagrees. 
Suzuki does not explicitly teach away from the use of a septum, as a septum does not necessarily have a low weld strength or drop strength, nor would it necessarily be unable to support high temperature sterilization. The statement that a septum would not have the properties required within the context of Suzuki is merely a conclusive statement with no factual basis, since the physical properties of the septum are also dependent on the material used and the thickness of the septum. Even if arguendo that a septum would not have the low weld strength or drop strength, or that it would be unable to support high temperature sterilization, the rubber stopper 4 of Suzuki was not replaced with a septum, but instead a septum was added in addition to the rubber stopper. In fact, the reference cited to teach the septum, Herbert, has a sealing element 13 on top of the septum 12. Therefore, the combination of sealing means disclosed in Suzuki, as modified by Herbert, would still be capable of providing a high weld strength and drop strength, and would be able to support high temperature sterilization
In response to the argument “Although the secondary Herbert reference mentions that a separate “septum 13” component can be added to the already formed “channel 10“ as indicated in the highlighted excerpt below, there is absolutely no teaching in Herbert that “septum 13” is integral to “channel 10””, the examiner respectfully disagrees. It is noted that the “septum 13” disclosed in Herbert is not the same element cited to teach the septum of claim 34. “Pierceable plastic membrane 12” of Herbert was used to teach the septum of claim 34, and “septum 13” was used to teach a seal element arranged on the septum as recited in claim 36. From there, “pierceable plastic membrane 12” is noted to be integral as a single piece within the connector element (see Herbert, paragraph 0038, “pierceable plastic membrane 11,12, which is integral with the base part 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785